DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-10, 12-16, 19-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (hereinafter Razavi)(US 2017/0150436) in view of Zhang(hereinafter Zhang)(US 2010/03310133) and Racz et al.(hereinafter Racz)(US 2014/0018098) and Kim et al. (hereinafter Kim)(US 2017/0280415).
Regarding claim 1, Razavi teaches a method of performing Observed Time Difference of Arrival (OTDOA) positioning at a mobile station, the method comprising: performing a plurality of time of arrival (TOA) measurements of downlink (DL) signals transmitted from a reference cell and a neighbor cell; generating a first Reference Signal Time Difference (RSTD) using a first TOA measurement of a first DL signal from the reference cell and a second TOA measurement of a second DL signal from the neighbor cell; and reporting location information to a location server for OTDOA positioning of the mobile station, wherein the location information comprises the first RSTD and at least one measurement time, wherein the at least one measurement time is based on a time of measurement for the first TOA measurement and a time 
Razavi did not teach specifically wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement. However, Zhang teaches in an analogous art wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement(P[0014], set of TDOA measurement data comprises timestamp information indicating the times at which the measurement data was taken; P[0047], UE measure the time difference of arrival between each pair of base stations and returns the measurement information to the eNodeB). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement for efficient location finding. Zhang further teaches that the measurements are from different times within a reporting interval(P[0016], measurements taken within a time window of predetermined duration).
The combination of Razavi and Zhang did not teach specifically wherein the at least one of the relative time difference or both the first time of measurement and the second time of 
 The combination of Razavi , Zhang and Racz did not teach specifically wherein the first time of measurement and the second time of measurement are from different times at a mobile station. However, Kim teaches in an analogous art wherein the first time of measurement and the second time of measurement are from different times within a reporting interval at a mobile station (P[0228], UE measuring TOA difference between frames transmitted from a reference cell and a measurement cell and then report the meausremnt information to the reference cell, also P[0213, 0176]; measurements are perfomed at different times; P[0228], timestamp).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the first time of measurement and the second time of measurement are from different times at a mobile station within a reporting interval in order to have improved precision.
Regarding claim 4, Razavi in view of Zhang teaches the method, wherein the first time of measurement and the second time of measurement are relative to a common reference time(Razavi: P[0012], relative differences of TOAs; Zhang: P[0014], timestamp information based on global navigational satellite system timing data; P[0101], timestamps for the measurements may be  referenced to a single one of measurements). 

Regarding claim 6, Razavi teaches the method, wherein the DL signals comprise a positioning reference signal (PRS) for Long Term Evolution (LTE)(P[0003]). 
Regarding claim 7, Razavi in view of Zhang and Racz teaches the method, wherein the at least one relative time difference or both the first time of measurement and the second time of measurement includes units of PRS positioning occasions, units of LTE radio frames, units of LTE subframes, a count of system frame number wraparound occasions, a Global Positioning System (GPS) time, a Global Navigation Satellite System (GNSS) time, a Coordinated Universal Time (UTC), or a combination of thereof(Razavi: P[0160]; Zhang: P[0014], timestamp information based on global navigational satellite system timing data). 
Regarding claim 8, Razavi in view of Zhang teaches the method, wherein the location information further comprises at least one additional TOA measurement for at least one of the reference cell and the neighbor cell and a third time of measurement for the least one additional TOA measurement(P[0012], multiple eNBs; Zhang: P[0099], drift between the time bases from the first and third base station; this process can be repeated for additional base stations). 
Regarding claim 9, Razavi in view of Zhang and Racz teaches the method, further comprising: performing a plurality of TOA measurements of DL signals from a second neighbor cell; and generating a second RSTD using the first TOA measurement of the first DL signal measured from the reference cell at the first time of measurement and a third TOA measurement of a third DL signal measured from the second neighbor cell at a third time of measurement; wherein the location information further comprises the second RSTD and at least one of a relative time difference between the first time of measurement and the third time of measurement, or both the first time of measurement and the third time of measurement (Razavi: P[0073]; Zhang: P[0099], drift between the time bases fro the first and third base station; this process can be repeated for additional base stations). 
	Claims 10, 12-15 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
	Claims 16, 19-24 are rejected for the same reason as set forth in claims 1, 4-9 respectively.
	Claims 25, 27-30 are rejected for the same reason as set forth in claims 1, 4, 7-9 respectively.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Applicant argues that none of Razavi, Zhang, Racz or Kim address "a reporting time interval" or that the times of measurement of the TOAs used to determine the RSTD are from different times within the reporting time interval.
Examiner respectfully disagrees. Measurements are taken and the time interval is the the reporting time interval and the calim does not require any prescribed interval. Also, Zhang further teaches(P[0016, 0076]) that the limiting the set of measurements taken within a time window of a predetermined duration.
Applicant argues that Zhang did not disclose  a single mobile station reporting location 
information that includes "a relative time difference between the first time of measurement and the second time of measurement." 
a single mobile station reporting location information that includes "a relative time difference between the first time of measurement and the second time of measurement."(P[0178, 0213, -228], UE report the measurement information). 
Applicant argues that Kim does not disclose "reporting location information to a location server ... wherein the location information comprises the first RSTD and at least one of a relative time difference between the first time of measurement and the second time of measurement, or both the first time of measurement and the second time of measurement."
Examiner respectfully submits that the combination of Razavi, Zhang and Kim discloses the first time of measurement and the second time of measurement are from different times within a reporting interval at a mobile station(P[0178. -213, 0228], UE report the measurement information corresponds to the beacon frame and also the subframe from the cellular reference cell). Zhang further teaches(P[0016, 0076]) that the limiting the set of measurements taken within a time window of a predetermined duration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647